DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Acknowledgement is made of application #16/399,929 filed on 04/30/2019 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Specification
Claim Objections
Claims 1-2,4-5,7,11-12,14-15, and 17 are objected to because of the following informalities: The use of “and/or” language renders the claim indefinite as it is not clear if what follows “and-or” is included or excluded in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-2,4-5,7,11-12,14-15, and 17, the use of “and/or” language renders the claim indefinite as it is not clear if what follows “and-or” is included or excluded in the claim.
Claims 2-10,12-20 depend either directly or indirectly from claims 1 and respectively 11 and therefore are rejected for the same reasons due to the same deficiencies inherited from their respective parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al., (Shih) US 2019/0207393 in view of Scheucher USPAT 7,948,207.
Regarding claims 1 and 11: Shih discloses and shows in Figs. 1-4,6-7: A system for maintaining a fleet of vehicle batteries located at a storage device exchange station(107), the system comprising: one or more physical computer processors(controller ¶[0045]) configured by machine- readable instructions to: obtain charge information and battery health information for individual batteries(one of B1-B6)(¶[0048]) within the fleet of vehicle batteries(B1-B6) from charging containers located at individuals ones of the multiple battery exchange stations(107), wherein the charge information includes charge statuses of the individual batteries and the battery health information characterizes the degradation of the individual batteries over time; determine, based on the battery health information, predictions of one or more batteries to be re-allocated and/or to receive maintenance(see ¶[0046]-[0048])(via the server 103; see ¶[0047]); and generate a battery management plan including the one or more predictions recommending one or more batteries to be re-allocated and/or to receive maintenance.(¶[0048])
Shih discloses all the claimed invention except for the limitations of, “aircraft batteries located at multiple airports”.
However, Scheucher discloses and shows in Figs. 1 and 1A-1J factual evidence of the use of hot swap battery packs used in vehicle, aircraft, vessel, or spacecraft born applications(col. 20, lines 32-53).
Shih and Scheucher are analogous art in battery management system
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aircraft as discussed by Scheucher for the vehicle of Shih so as to enable continuous operation of electric vehicles indefinitely without (col. 14, lines 16-18). 
Furthermore the recitation of, “aircraft batteries located at multiple airports” of the claimed invention does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07.
Accordingly claims 1 and 11 would have been obvious.
Regarding claims 2 and 12, Shih in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1 and 11 respectively. Shih further discloses, wherein the predictions of the one or more batteries to be re-allocated and/or to receive maintenance are determined via machine learning(see ¶[0030],[0032],[0087]).
Regarding claims 3 and 13, Shih in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1 and 11 respectively. Scheucher further discloses, wherein the individual batteries comprise battery packs(102) having multiple batteries(see col. 19, lines 45-60 and Fig. 1).
Regarding claims 10 and 20, Shih in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1 and 11 respectively. Shih further discloses, wherein the battery health information is obtained by pulling battery health data from the individual batteries while charging(see ¶[0040]).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al., (Shih) US 2019/0207393 in view of Scheucher USPAT 7,948,207 and in further view of Kanamori et al., (Kanamori) US 2020/0250693.
Regarding claims 9 and 20, Shih in view of Scheucher discloses all the claimed invention as set forth and discussed above in claims 1 and respectively 11. However, the combination of Shih and Scheucher fails to expressly disclose the limitations of, wherein the one or more processors are further configured by machine-readable instructions to: 28Patent ApplicationAttorney Docket No. 50VZ-290866determine based on the battery health information for a segment of batteries, leasing information characterizing leasing costs for the segment of batteries.
Kanamori discloses factual evidence of, determining, based on the battery health information for a segment of batteries, leasing information characterizing leasing costs for the segment of batteries(¶[0071]-[0072]).
Shih, Scheucher and Kanamori are analogous art in battery management system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further configure the one or more processors are further configured by machine-readable instructions to: determine based on the battery health information for a segment of batteries, leasing information characterizing leasing costs for the segment of batteries, as recited, so as to provide a figure of merit between SOH of a battery and its lease price, since it was known in the art that the monetary value of the in-vehicle battery  decreases indirectly with the decrease in SOH. Since SOH of the in-vehicle battery  gradually decreases over time, the monetary value of SOH also gradually decreases over time, as per the teachings of Kanamori (¶[0072]; Fig. 5)
Accordingly claims 19 and 20 would have been obvious.
Allowable Subject Matter
Claims 4-6,7-8,14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 13, 2021